OPINION ON REHEARING
BRADFORB, Judge.
Appellees/Defendants Richmond Community School Corporation and certain school administrators (“RCSC”) petition this court for rehearing. We grant RCSC’s petition, in part, for the limited purpose of concluding that, “[although there may be factual issues to be determined, whether there has been compliance with the [Indiana Tort Claims] Act’s notice requirement is a question of law for the court.” Gregor v. Szarmach, 706 N.E.2d 240, 241 (Ind.Ct.App.1999); accord City of Indpls. v. Satz, 268 Ind. 581, 377 N.E.2d 623, 625 (1978). In our original opinion, we stated that the issue should be presented to the jury.
On remand, the trial court that should determine whether, in the exercise of ordinary diligence, Appellants/Plaintiffs Michael and Benita Lyons could have learned of RCSC’s alleged “tortious acts” prior to July 15, 2009. Wehling v. Citizens Nat’l Bank, 586 N.E.2d 840, 843 (Ind.1992). July 15, 2009, was 180 days before the Lyonses filed notice of their claims on January 11, 2010. In all other respects, we reaffirm our original disposition.
ROBB, C.J., and BAKER, J., concur.